On Application for Rehearing
On application for rehearing counsel for appellee, contends in brief that we are in error in our conclusion that the appellant was entitled to the general affirmative charge, and again urges that “under the two different inferences to be drawn from the testimony of Dr. McLennan,” the trial court properly submitted the case to the jury.
We feel that the tendencies of the evidence have been fairly and adequately summarized in our opinion, but in deference to appellee’s request the opinion is extended so as to include the excerpts from the testimony from which counsel insists different inferences may be drawn:
“Q. Now if I understand you correctly though she had a fibrosis of the uterus, is that correct? A. I assume that.
“Q. That is not a normal condition, is it? I mean by that that is not the condition of a normal, well woman? A. No.
******
“Q. And would you positively say without any question that that fibrosis came from a pregnancy? A. Oh, no.
“Q. You have instances of fibrosis in the uterus without pregnancy? A. Yes, we have fibroid turna on a person who has never been pregnant at all.
* * * * 4 *
“Q. And your reason and logic in this instance, if the fibrosis existed, it resulted from the seven pregnancies?
“Mr. Powell: If the Court pleases, he has already answered that.
“The Court: I would like to hear him state again whether or not this fibrosis condition, if it did exist, was attributed to pri- or pregnancies, or would you say? A. It *460could be, but I couldn’t say. As I say, there could be a fibroid tuma without pregnancy.”
The whole of the Doctor’s testimony, including these portions, was considered by us when the case was decided. We adhere to our original decision.
Application overruled.